


Exhibit 10.4

 

Execution

 

POST-CLOSING LETTER

 

August 10, 2011

 

Wells Fargo Bank, National Association

as Agent

One Boston Place, 19th Floor

Boston, Massachusetts 02108

Attention: Ms. Danielle Baldinelli

 

Ladies and Gentlemen:

 

Wells Fargo Bank, National Association, in its capacity as agent pursuant to the
Loan Agreement (as hereinafter defined) acting for and on behalf of the parties
thereto as lenders (individually, each a “Lender” and collectively, “Lenders”)
and the parties thereto as bank product providers (in such capacity, together
with its successors and assigns, “Agent”), and Lenders have entered into
financing arrangements pursuant to which Lenders (or Agent on behalf of Lenders)
may make loans and provide other financial accommodations to Lerner New
York, Inc., a Delaware corporation (“Lerner”), Lernco, Inc., a Delaware
corporation (“Lernco”), and Lerner New York Outlet, Inc., a Massachusetts
corporation (“Lerner Outlet” and together with Lerner and Lernco, collectively,
“Borrowers” and individually each a “Borrower”) as set forth in the Third
Amended and Restated Loan and Security Agreement, dated as of the date hereof,
by and among Borrowers, New York & Company, Inc., a Delaware corporation
(“NY&Co”), Lerner New York Holding, Inc., a Delaware corporation (“Parent”),
Nevada Receivable Factoring, Inc., a Nevada corporation (“Nevada Factoring”),
New York & Company Stores, Inc., a New York corporation, formerly known as
Associated Lerner Shops of America, Inc., a New York corporation (“NY&Co
Stores”), and Lerner New York GC, LLC, an Ohio limited liability company
(“Lerner GC” and together with NY&Co, Parent, Nevada Factoring and NY &Co
Stores, collectively, “Guarantors” and each a “Guarantor”), Agent and Lenders
(as the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced, the “Loan Agreement”), and the other
Financing Agreements (as the same now exist or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced).  Capitalized
terms not otherwise defined herein shall have the respective meanings ascribed
thereto in the Loan Agreement.

 

In order to induce Agent and Lenders to enter into the financing arrangements as
provided under the Financing Agreements and in consideration of the financial
accommodations provided by Agent and Lenders to Borrowers thereunder:

 

1.       Borrowers and Guarantors hereby agree that, in addition to all other
terms, conditions and provisions set forth herein and in the other Financing
Agreements, Borrowers shall deliver or cause to be delivered to Agent, in form
and substance satisfactory to Agent, by no later than the date referred to below
(or such later date, as may be agreed to in writing by Agent in its sole
discretion) with respect to each such item, the following:

 

--------------------------------------------------------------------------------


 

(a) on or before October 9, 2011, either (i) a Landlord Agreement by Pearland
Town Center Limited Partnerships/CBL & Associates Limited Partnership
(“Landlord”) in favor of Administrative Agent and Collateral Agent with respect
to the leased premises of Lerner located at 11200 Broadway Street, Pearland
Texas 77584, duly executed and delivered by Landlord or (ii) a UCC Financing
Statement Amendment terminating the UCC Financing Statement between NY&Co, as
debtor, and Landlord, as secured party, filed with the Delaware Secretary of
State;

 

(b) on or before October 9, 2011, an amendment to the Amended and Restated
Private Label Credit Card Agreement, dated November 1, 2004, by and among World
Financial Network National Bank (“WFNNB”), Lerner and such other Loan Parties
that Lerner determines are necessary, among other things, to add Lerner as a
party thereto;

 

(c) on or before October 9, 2011, a Credit Card Acknowledgment with respect to
the Amended and Restated Private Label Credit Card Agreement referred to in
Section 1(b) hereof, duly executed and delivered by the applicable parties
thereto; and

 

(d) on or before October 9, 2011, a letter agreement, duly executed and
delivered by Limited Brands, Inc., Borrowers and Guarantors acknowledging the
security interest of Agent pursuant to the Collateral Assignment of Transitions
Services Documents, dated as of the date hereof, by Borrowers and Guarantors in
favor of Agent.

 

2.       This letter agreement shall not limit or otherwise affect in any manner
whatsoever the right of Agent to require Borrowers or Guarantors to execute and
deliver or obtain or cause to be executed and/or delivered any further
agreements, documents or instruments as provided in the Financing Agreements or
otherwise or to take any other actions otherwise permitted or required under the
Financing Agreements, or to establish any Reserves, or deem Collateral
ineligible for lending purposes in the absence of the foregoing items, or take
any other actions otherwise permitted under the Financing Agreements.  Failure
to supply the agreements and documents referred to above in Section 1 within the
required time as set forth above shall, at Agent’s option, entitle Agent to
exercise its rights to establish Reserves or deem Collateral ineligible for
lending purposes in Agent’s good faith discretion. Agent may, at its option,
extend any of the dates set forth herein without any further approval of any of
the Lenders.

 

3.       The validity, interpretation and enforcement of this Agreement and the
other Financing Agreements and any dispute arising out of the relationship
between the parties hereto, whether in contract, tort, equity or otherwise,
shall be governed by the internal laws of the State of New York but excluding
any principles of conflict of laws or other rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
New York.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

2

--------------------------------------------------------------------------------


 

This letter agreement is a Financing Agreement and may be executed in any number
of counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of this letter agreement by telefacsimile or other electronic method
of transmission shall have the same force and effect as the delivery of an
original executed counterpart of this letter agreement.  Any party delivering an
executed counterpart of this letter agreement by telefacsimile or other
electronic method of transmission shall also deliver an original executed
counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of this letter agreement.

 

 

 

Very truly yours,

 

 

 

 

 

BORROWERS

 

 

 

 

 

LERNER NEW YORK, INC. 

 

 

 

By:

/s/ Sheamus Toal

 

 

 

Title:

EVP, CFO, Treasurer and Secretary

 

 

 

 

 

LERNCO, INC. 

 

 

 

By:

/s/ Sheamus Toal

 

 

 

Title:

President

 

 

 

 

 

LERNER NEW YORK OUTLET, INC. 

 

 

 

By:

/s/ Sheamus Toal

 

 

 

Title:

EVP, CFO and Treasurer

 

 

 

 

 

GUARANTORS

 

 

 

 

 

NEW YORK & COMPANY, INC. 

 

 

 

By:

/s/ Sheamus Toal

 

 

 

Title:

EVP, CFO, Treasurer and Secretary

 

[Signature Page to Post-Closing Letter]

 

--------------------------------------------------------------------------------


 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

NEVADA RECEIVABLE FACTORING, INC.

 

 

 

By:

/s/ Sheamus Toal

 

 

 

 

Title:

President and CFO

 

 

 

 

 

LERNER NEW YORK HOLDING, INC. 

 

 

 

By:

/s/ Sheamus Toal

 

 

 

 

Title:

EVP, CFO, Treasurer and Secretary

 

 

 

 

 

LERNER NEW YORK GC, LLC 

 

 

 

By:

/s/ Sheamus Toal

 

 

 

 

Title:

President

 

 

 

 

 

NEW YORK & COMPANY STORES, INC. 

 

 

 

By:

/s/ Sheamus Toal

 

 

 

 

Title:

Treasurer

 

ACCEPTED:

 

 

WELLS FARGO, NATIONAL ASSOCIATION, as Agent

 

By:

/s/ Danielle Baldinelli

 

 

 

 

 

 

Title:

Vice President

 

 

 

[Signature Page to Post-Closing Letter]

 

--------------------------------------------------------------------------------
